The appeal in this case was dismissed by the clerk of this court for failure to file return in time. This was a motion by appellant to have the appeal reinstated on affidavits showing that the appellant undertook himself to have the papers prepared for the appeal, and that they were printed in time to have been filed within the time prescribed, but were not so filed because of delay arising from sending them to his attorney by mail to have them properly certified, supposed *551informality in fche certificate, and its return for correction. The motion to reinstate was refused
December 19, 1893,
W. G. Evans, for the motion.
J. G. Sheppard and Joseph Ganahl, contra.
pee curiam
the court saying that the showing was insufficient to make it appear that the default in complying with the requirements of the Rule arose from some excusable neglect.